The Chancellor.
Here is enough shown and admitted to justify and require a separation of the parties. But as it is alleged that the defendant is reformed, as to his intemperance, and as the parties are young, it is possible that a temporary separation will be sufficient for correction and admonition. I shall give them an opportunity, at a distant period, of re-entering into their duties, and of seeking for mutual consolation and happiness in conjugal life. The statute authorizes a decree of divorce from bed and board, for unkind treatment, to be for ever, or only for a limited time. The charge set up in the answer, of licentious conduct in the plaintiff, in 1813, would, if true, greatly diminish her claim to maintenance ; and if the misbehaviour had existed before the first cruel usage on the part of the defendant, it would have destroyed, altogether, any just claim for maintenance. (Watkyns v. Watkyns, 2 Atk. 96.) But the charge in the answer is very materially weakened, and left to rest in doubt and suspicion; and it is to be observed, that the defendant *606was unkind and cruel, and was in the habit of beating his wife, for years before the charge arose.
Under a due regard to the circumstances of the parties, and their future hopes and expectations, 1 shall decree: That the parties be divorced from bed and board for five years. That the plaintiff be entitled, during that time, to the custody and care of her daughter. That the defendant pay 100 dollars a year, in half yearly payments, towards the maintenance of the plaintiff, and the child; and fhat one half go to the maintenance of the plaintiff, and the other half towards the maintenance and education of the child; and that the defendant pay the costs of this suit.
Decree accordingly.